In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

*********************
ERNEST KNAPP,             *                         No. 18-1003V
                          *                         Special Master Christian J. Moran
              Petitioner, *
                          *
v.                        *                         Filed: April 29, 2019
                          *
SECRETARY OF HEALTH       *                         Ruling on entitlement; tetanus-
AND HUMAN SERVICES,       *                         diphtheria-acellular pertussis vaccine;
                          *                         brachial neuritis
              Respondent. *
*********************

Bridget C. McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner;
Voris E. Johnson, U.S. Department of Justice, Washington, DC, for Respondent.

             UNPUBLISHED RULING FINDING ENTITLEMENT1

       On July 12, 2018, Ernest Knapp filed a petition for compensation alleging
that the tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine he received on
December 26, 2016, caused him to suffer brachial neuritis. Mr. Knapp alleged that
he suffered the residual effects of these injuries for more than six months. Mr.
Knapp represented that there has been no prior award or settlement of a civil action
for damages on his behalf as a result of his condition. Petition at 4.

      In the Rule 4 report filed on April 26, 2019, respondent stated that medical
personnel at the Division of Injury Compensation Programs (“DICP”), Department
of Health and Human Services, concluded that Mr. Knapp suffered a Vaccine
Table injury of brachial neuritis within the timeframe for the Tdap vaccine. 42
C.F.R. §100.3(a) (onset of brachial neuritis symptoms for Tdap vaccine is 2-28
days). The Secretary noted that while Mr. Knapp reported shoulder pain within

1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this ruling on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
one day of the vaccination, outside the Table range, the medical personnel at DICP
believe that this pain should be attributed to Mr. Knapp’s recurrent rotator cuff
tears. The Secretary further stated that DICP had not identified any alternative
causes for Mr. Knapp’s brachial neuritis and that his condition lasted more than six
months. The Secretary concluded that Mr. Knapp has satisfied all of the legal
prerequisites for compensation under the Vaccine Act.

      Special masters may determine whether a petitioner is entitled to
compensation based upon the record without holding a hearing. 42 U.S.C. §
300aa-13; Vaccine Rule 8(d). Based upon a review of the record as a whole, the
undersigned finds that petitioner has established that he is entitled to
compensation.

      A damages order will issue shortly.
      IT IS SO ORDERED.

                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         2